DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The status of the claims as filed in the reply dated 04/26/2022 are as follows:
Claims 1, 2, 6 – 12, and 16 – 26 are pending;
Claims 1, 2, 6 – 11, and 16 – 20 are being examined;
Claims 3 – 5 and 13 – 15 are cancelled;
Claims 12 and 21 – 26 are withdrawn from consideration.

Drawings
The drawings were received on 4/26/2022.  These drawings are accepted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 2, 6 – 12, and 16 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (JPH11101584, as previously cited) in view of Kim (US 2015/0323262, as previously cited), and further in view of Connors (US 2013/0213603).
Re: Claim 1, Yamamoto discloses:
a vapor chamber (10, fig. 1), comprising: 
an upper plate (100, fig. 1); 
a lower plate (101, fig. 1) attached on the upper plate (fig. 1), wherein the lower plate comprises a raised structure (103, 104, 105, fig. 1); 
and a fixing frame (50, fig. 1) attached on the lower plate (fig. 1, the lower plate is in contact with the outer frame 50), wherein the fixing frame comprises a hollow portion (fig. 1, the hollow nature of the outer frame 50 is shown by the section view) and at least one fastening part (fig. 1, 60), and the raised structure is accommodated within the hollow portion (fig. 1, raised structures 103, 104, and 105 extend through the open area of the outer frame 50), the thermal conduction property of the lower plate (fig. 1, 101, paragraph 15 lower plate is copper)  is higher than a thermal conduction property of the fixing frame (fig. 1, 50, paragraph 23 fixing frame may be resin or aluminum or another metal, which has a lower thermal conductivity than copper). 
Yamamoto is silent on wherein a thermal conduction property of the lower plate is higher than a thermal conduction property of the upper plate, and the thermal conduction property of the upper plate is higher than or equal to a thermal conduction property of the fixing frame, a metallic strength of the fixing frame is higher than a metallic strength of the lower plate, and the metallic strength of the fixing frame is higher than or equal to a metallic strength of the upper plate. 
However, Kim teaches that the upper and lower plates may be made of different materials (Kim, paragraph 75) and that the lower plate may be made of copper, and the upper plate may be made of stainless steel (Kim, para 75) to diffuse the heat produced by an electronic device (Kim, abstract) to eliminate hot-spots (Kim, paragraph 106) which would otherwise deform peripheral components (Kim, paragraph 15). When the vapor chamber of Yamamoto is combined with Kim’s teaching of using dissimilar materials for the vapor chamber plates, the resulting combination is a vapor chamber wherein a thermal conduction property of the lower plate (copper) is higher than a thermal conduction property of the upper plate (stainless; copper has a higher thermal conductivity than stainless, see Ref U of PTO-892).
Therefore, in view of Kim’s teaching, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the upper plate of Yamamoto’s vapor chamber to be aluminum in order to diffuse heat and eliminate hot-spots and limit component deformation. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use aluminum as the upper plate of the vapor chamber, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as matter of obvious design choice.  See MPEP 2144.07.
Yamamoto in view of Kim does not disclose the thermal conduction property of the upper plate is higher than or equal to a thermal conduction property of the fixing frame, a metallic strength of the fixing frame is higher than a metallic strength of the lower plate, and the metallic strength of the fixing frame is higher than or equal to a metallic strength of the upper plate. 
However Connors teaches the use of a backing plate (analogous to the fixing frame of the instant application) made of stainless steel (para 30), a material stronger than the heat removal device for the purpose of preventing deformation (para 12). When the backing plate of Connors is combined with the vapor chamber of Yamamoto in view of Kim, the resulting combination is a vapor chamber wherein the thermal conduction property of the upper plate (upper plate is stainless, Kim para 75) is higher than or equal to a thermal conduction property of the fixing frame (fixing frame is stainless, Connors para 30, therefore the upper plate and fixing frame have equal thermal conduction properties), a metallic strength of the fixing frame is higher than a metallic strength of the lower plate (frame is stainless and lower plate is copper, stainless has a higher tensile strength than copper; see Ref U of PTO-892), and the metallic strength of the fixing frame is higher than or equal to a metallic strength of the upper plate (frame and upper plate are stainless, thus are equal). 
 Therefore, in view of Connors’s teaching, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the fixing frame of Yamamoto to be stainless steel as taught by Connors, thereby preventing component deformation (Connors para 12). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select stainless steel, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as matter of obvious design choice.  See MPEP 2144.07.
Re: Claim 2, Yamamoto discloses the vapor chamber (10) is in thermal contact (fig. 1) with a heat source (fig. 1, 20, 21, and 22), and the heat source is fixed (fig. 1 and paragraph 16, heat sources 20, 21, and 22 are mounted to the substrate) on a supporting plate (fig. 1, 30 “substrate”), wherein the raised structure (fig. 1, 103, 104, and 105) is contacted with the heat source (fig. 1 shows the heat pipe in direct contact with the heat source), and the fastening part of the fixing frame is fixed on the supporting plate (fig. 1, screws 61 secure the outer frame 50 to the substrate 30).
Re: Claim 6, Yamamoto discloses the fixing frame (fig. 1, 50) is made of copper alloy, stainless steel, or aluminum alloy (paragraph 23).
Re: Claims 7 and 17, Yamamoto discloses the upper plate (fig. 1, 100) is made of copper (paragraph 15, plate heat pipe is a copper material), and the lower plate (fig. 1, 101) is made of copper (paragraph 15, plate heat pipe is a copper material). 
Yamamoto fails to specifically teach the upper plate is formed of a copper alloy and the lower plate is formed of pure copper.
Yamamoto does however teach that a copper material should be used due to its high thermal conductivity (paragraph 15). It would be obvious to one of ordinary skill in the art to adjust the composition of the copper alloy (of which pure copper is one) to change the material properties, such as thermal conductivity, electrical conductivity, ductility, and other properties that could affect function or manufacturing processes. 
Therefore, when there are a finite number of identified, predictable solutions, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. In this instance, the predictable solutions are changing the additives to the copper alloy to change material properties. If this leads to the anticipated success, i.e. improved heat transfer or increased strength, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103 (KSR Int' l Co. v. Teleflex Incl, 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)). Thus it would have been obvious to form the upper plate from copper alloy, and the lower plate from pure copper in order to achieve improved heat transfer and increased strength.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to use a high copper content alloy to maximize heat transfer into the vapor chamber, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as matter of obvious design choice.  See MPEP 2144.07.
Re: Claim 8, Yamamoto discloses the fastening part is a male threaded rod, a female threaded rod or a threaded hole (fig. 1, screws 60 and 61 thread into holes).
Re: Claim 9, Yamamoto discloses the fixing frame is a hollow frame with a through-hole, and the through-hole is the hollow portion (fig. 1, the vapor chamber 10 sits within the outer frame 50. Paragraph 21 states that the outer frame is attached
 to the periphery of the heat pipe).
Re: Claim 10, In an alternate embodiment, Yamamoto discloses the fixing frame (fig. 2) has a notch (fig. 2, 511), or the fixing frame is defined by two individual sub-frames.
Re: Claim 11, Yamamoto discloses:
a vapor chamber (10, fig. 1), comprising: 
an upper plate (100, fig. 1); 
a lower plate (101, fig. 1) attached on the upper plate (fig. 1); and 
a fixing frame  (50, fig. 1) attached on the lower plate (fig. 1, the lower plate it in contact with the outer frame 50), wherein the fixing frame comprises a fastening part (fig. 1, 60), the thermal conduction property of the lower plate (fig. 1, 101, paragraph 15 lower plate is copper) is higher than a thermal conduction property of the fixing frame (fig. 1, 50, paragraph 23 fixing frame can be aluminum, which has a lower thermal conductivity than copper).
Yamamoto is silent on wherein a thermal conduction property of the lower plate is higher than a thermal conduction property of the upper plate, and the thermal conduction property of the upper plate is higher than or equal to a thermal conduction property of the fixing frame, a metallic strength of the fixing frame is higher than a metallic strength of the lower plate, and the metallic strength of the fixing frame is higher than or equal to a metallic strength of the upper plate. 
However, Kim teaches that the upper and lower plates may be made of different materials (Kim, paragraph 75) and that the lower plate may be made of copper, and the upper plate may be made of stainless steel (Kim, para 75) to diffuse the heat produced by an electronic device (Kim, abstract) to eliminate hot-spots (Kim, paragraph 106) which would otherwise deform peripheral components (Kim, paragraph 15). When the vapor chamber of Yamamoto is combined with Kim’s teaching of using dissimilar materials for the vapor chamber plates, the resulting combination is a vapor chamber wherein a thermal conduction property of the lower plate (copper) is higher than a thermal conduction property of the upper plate (stainless; copper has a higher thermal conductivity than stainless, see Ref U of PTO-892).
Therefore, in view of Kim’s teaching, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the upper plate of Yamamoto’s vapor chamber to be aluminum in order to diffuse heat and eliminate hot-spots and limit component deformation.
Yamamoto in view of Kim does not disclose the thermal conduction property of the upper plate is higher than or equal to a thermal conduction property of the fixing frame, a metallic strength of the fixing frame is higher than a metallic strength of the lower plate, and the metallic strength of the fixing frame is higher than or equal to a metallic strength of the upper plate. 
However Connors teaches the use of a backing plate (analogous to the fixing frame of the instant application) made of stainless steel (para 30), a material stronger than the heat removal device for the purpose of preventing deformation (para 12). When the backing plate of Connors is combined with the vapor chamber of Yamamoto in view of Kim, the resulting combination is a vapor chamber wherein the thermal conduction property of the upper plate (upper plate is stainless, Kim para 75) is higher than or equal to a thermal conduction property of the fixing frame (fixing frame is stainless, Connors para 30, therefore the upper plate and fixing frame have equal thermal conduction properties), a metallic strength of the fixing frame is higher than a metallic strength of the lower plate (frame is stainless and lower plate is copper, stainless has a higher tensile strength than copper; see Ref U of PTO-892), and the metallic strength of the fixing frame is higher than or equal to a metallic strength of the upper plate (frame and upper plate are stainless, thus are equal). 
 Therefore, in view of Connors’s teaching, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the fixing frame of Yamamoto to be stainless steel as taught by Connors, thereby preventing component deformation (Connors para 12).
Re: Claim 16, Yamamoto discloses the fixing frame (fig. 1, 50) is made of copper alloy, stainless steel, or aluminum alloy (paragraph 23).
Re: Claim 18, Yamamoto discloses the fastening part is a male threaded rod, a female threaded rod or a threaded hole (fig. 1, screws 60 and 61 thread into holes).
Re: Claim 19, Yamamoto discloses the fixing frame is a hollow frame with a through-hole, and the through-hole is the hollow portion (fig. 1, the vapor chamber 10 sits within the outer frame 50. Paragraph 21 states that the outer frame is attached to the periphery of the heat pipe).
Re: Claim 20, in an alternate embodiment, Yamamoto discloses the fixing frame (fig. 2) has a notch (fig. 2, 511), or the fixing frame is defined by two individual sub-frames.

Response to Arguments
Applicant’s arguments filed 4/26/2022 regarding the drawing objection (pg. 12) have been considered and, in light of the amendment are, persuasive. Applicant amended figures 1B, 2B, and 3B to show properly hatched cross sections, according Examiner’s suggestion. Accordingly, the objection is withdrawn.
 Applicant’s arguments filed 4/26/2022 regarding the specification objection (pg. 12) have been considered and, in light of the amendment are, persuasive. Applicant amended the specification to remove the trademarked term plastic steel, according Examiner’s suggestion. Accordingly, the objection is withdrawn.
Applicant’s arguments filed 4/26/2022 regarding the 112(b) rejections (pgs. 12 - 13) have been considered and, in light of the amendment are, persuasive. Applicant amended claims 3, 4, 13, and 14 to replace the indefinite term superior with the term higher. Applicant further amended claims 6 and 16 to remove the trademarked term plastic steel. Accordingly, the rejections are withdrawn.
Applicant’s arguments filed 4/26/2022 regarding the rejection of claims 5 and 15 (pg. 15) have been fully considered are persuasive. Examiner stated that aluminum has a higher tensile strength than copper, and applicant claimed the opposite – however neither provided a reference. Based on the attached NPL, copper does indeed have a higher tensile strength than aluminum. As such, the previous rejection of claims 5 and 15 are withdrawn, and those limitations now incorporated into claims 1 and 11 respectively are rejected on new grounds.
Applicant’s arguments filed 4/26/2022 regarding the rejection claim 1 (pgs. 14 - 15) have been fully considered but are moot. Applicant argued that Kim did not teach the fixing frame is attached to the lower plate, however Examiner did not map that claim limitation to the Kim reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C PILLOW whose telephone number is (571)272-6112. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER C PILLOW/Examiner, Art Unit 3763                                                                                                                                                                                                        
/TRAVIS RUBY/Primary Examiner, Art Unit 3763